Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 19 February 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            New Windsor 19th Feby 1781
                        
                        I have the honor to congratulate Your Excellency on the safe arrival of the Viscount De Rochambeau at the
                            Court of Versailles. My authority is derived from the President of Congress who in a letter of the 14th instant writes me
                            thus. 
                        "By letters just come to hand from Mr Carmichael at Madrid, I am informed that the son of Count De Rochambeau
                            is safe arrived in France"—I hope every thing pleasing will follow this agreeable event.
                        Since the date of mine of the 15th I have not been honored with a letter from Your Excellency, nor have I
                            heard whether the whole or a part of the squadron of Monsr Des-touches has left Rhode Island for the bay of Chesapeak. The
                            destruction of the corps under the command of Arnold is of such immense importance to the welfare of the Southern states,
                            that I have resolved to attempt it, with the detachment I now send in conjunction with the Militia, even if it should not
                            be convenient to Your Excellency to detach a part of your force; provided Mr Des-touches is able to protect our operations
                            by such a disposition of his fleet as will give us the command of the bay and prevent succour being sent from New York. By
                            a letter I have just received from Major General The Baron De Steuben who commands in Virginia, it appears we may expect
                            every thing from the temper of the Militia, of which Militia are capable; but an additional regular force to that I am
                            sending would no doubt make the success much more prompt and certain. If Mr Destouches should send any ships into the bay
                            on the principles of a cooperation, it will be necessary that a light frigate should come up to the head of Elk to protect
                            the passage of the troops across the bay.
                        I impatiently wait to be favoured with Your Excellencys answer on these points. With the truest respect and
                            esteem I am Yr Excellencys Most Obedt Servt
                        
                            Go: Washington

                        
                    